By the Court, Parker, J.
The most important question to be decided in this case is, whether the indentures of apprenticeship executed between the plaintiff of the first part, and the de*313fendant Pillow, of the second part, and each of his sons, of the third part, are valid.
It is objected that the indentures are void because they do not specify the profession, trade, or employment in which the apprentices were to be instructed. The statute (2 R. S. 215, 3d ed. § 1,) authorizes an infant, with the consent of certain persons, or officers, mentioned in the statute, “ to bind himself, or herself, in wilting, to serve as clerk, apprentice, or servant, in any profession, trade or employment.” In this case the minor bound himself “ to be under the care and in the employment of the party of the first part,” and the plaintiff covenanted that, in addition to supporting, clothing and educating the minor, he would teach him or cause him to be taught such manual occupation, or branch of business as should be found best adapted, or most suitable to his genius and capacity, &c. There is nothing in the statute requiring that the profession, trade or employment shall be specified in the indentures ; and I cannot think that such specification is necessary to their validity. On this point we are not without authority. The case of Bowes v. Tibbits, (7 Greenl. R. 457,) was decided under a statute that authorized the overseers of the poor “ to bind out by deed, as apprentices, to be instructed and employed in any lawful art, trade or mystery, or as servants, to be employed in any lawful work or labor,” &c. The indenture bound the boy to do any work in which his master might see fit to employ him. It was contended that the employment ought to be specified, that the court might see whether it was a lawful employment. But the court held such specification unnecessary, and that the expression used meant lawful work; and the indenture was adjudged valid, within the statute. In accordance with that decision, the indentures now before us were held sufficient by Mr. Justice Sandford of the New-York superior court, when the same objection was raised before him. (People ex rel. Pillow v. Fowler, 6 N. Y. Legal Obs. 196. 1 Sandf. S. C. R. 602.)
The statute prescribes certain requisites as to the form and contents of the indentures, (2 R. S. 215, 216, §§ 2, 8, 9,3d ed.,) and the 26th section declares that no indenture shall be valid, *314unless made in the- manner before prescribed. If it had been intended that an indenture should be void, because the particular employment was not specified, the statute would have required such specification. It is evident the statute does not intend, to restrict the executing of indentures to a particular trade or profession. On the contrary, it authorized the binding as “ a servant” in “ any employment.” It may be that of a teamster; a laborer, or a fisherman, or any other business that can be learned with little or no instruction. The statute does not require a covenant that the master shall instruct the apprentice in some trade or profession; but in this case the master- did covenant to instruct the minor in such manual occupation as should be found best adapted or most suited to his genius or capacity. I think the indentures were valid.
But there is another conclusive answer to the defense interposed at the trial. Pillow, the father of the apprentices, was a party' to the deeds. He had conveyed to the plaintiff his right to the custody and services of the apprentices, and had covenanted not to take or entice them away. Independent of the statute, such a covenant was obligatory on the father, at common lawand he can not be protected in violating it. (Matter of McDowle, 8 John. 328. Reeve’s Dom. Rel. 315,, No. 2, 341, 342. Ex parte Davis, 5 T. R. 715. Commonwealths. Conro, 2 Barr’s R. 402. Day s. Everett, 7 Mass. R. 145. Butler v. Hubbard, 5 Pick. 250. Nickerson s. Howard, 19 John. 113.) The statute also expressly authorizes every father to dispose by deed, of the custody of his child, during his minority,, or for a less time. (2 R. S. 209, § 1, 3d ed.)
Indentures of apprenticeship which are not conformable- to statute are voidable only by the apprentice,, and can not be avoided by any other person or party. (2 R. S. 218,. § 26,, 3d ed. Matter of McDowle, 8 John. 328.)
It is no- objection that the binding was to the plaintiff, trustee, &c. The additional words are merely descriptio persones„ (Hills v. Bannister, 8 Cowen, 31.) The plaintiff would be personally liable on his covenants in the indentures if he ghori *315fail to fulfill on his part; and he alone has a right to complain of a violation on the part of the other parties to the instrument.
It is unnecessary to examine the other questions raised on the trial.
I think there should be a new trial; costs to abide the event.